Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Restriction
	Applicants have elected Group I (claims 1-9) without traverse in their response to the restriction requirement.  As such, claims 1-9 are currently under examination and claims 10-12 are withdrawn from consideration until such point that a potential rejoinder is possible.

Claim Interpretation
	Independent claim 1 requires an inorganic filler which has been surface-treated with a surface treatment agent having a minimum coverage area of less than 550 m2/g.  Applicants specification teaches that the minimum surface coverage area can be obtained by dividing the surface area per one mole by the molecular weight of the surface treatment agent.  Applicants specification also teaches that when the average particle diameter of the inorganic filler is within the 0.01-3.0 micron range, surface treatment can be effectively performed.  In such instances the inorganic filler can readily escape when the cured layer is exposed to alkaline solution, resulting in the suppression of blister formation as well as high peel strengths owing to the metal plating which can take place in the places where the inorganic filler once resided.  For purposes of examination, any prior art which teaches surface treatment of an inorganic filler with Applicants size limitations would result in an effectively treated filler and would therefore display the physical properties when said adhesive sheet is exposed to an alkaline solution.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (US 2012/0101191).
2/g (inorganic filler 1, which is taught as a spherical silica SE2050SEE having a mean particle size of 0.5 microns and having glycidyl groups on the surface).  The silica employed in examples 1-5 of Enomoto et al. satisfy all of the limitations regarding the filler as recited in claims 3, 4 and 7.  Additionally, the amount of silica filler in example 1 falls within the 30-90 mass% range of claim 6.  Further, comparative example 1 also anticipates Applicants claimed adhesive composition as recited in claims 1-4, 6 and 7.  
Claim 9: While Enomoto et al. does not explicitly teach Applicants physical properties after the specific treating steps recited in claim 9, Enomoto et al. anticipates all of the limitations of Applicants claimed adhesive composition and subsequent curable adhesive sheet.  A chemical composition and its properties are inseparable.  As stated in the claim interpretation section above, Enomoto et al. teaches all of the limitations regarding Applicants most preferred inorganic filler, the same surface treatment agent, the same type of thermosetting resin and the same type of thermoplastic resin.  As such, it would be expected that the compositions taught by Enomoto et al. would satisfy the physical property limitations recited in claim 9.  Should Applicants argue that the presence of the second inorganic filler would cause the physical properties of Enomoto et al. to be different that what is observed in Applicants sealing sheets, note that comparative example 1 employs only inorganic filler 1.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (US 2012/0101191) as evidenced by Dilao et al. (US Pat. 9,011,629) as applied to claim 1.
Enomoto et al. employs Admatechs silica SE-2050 which has an average particle size of 0.5 microns.  While Enomoto et al. does not teach a maximum particle size for this filler, Dilao .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2012/0101191), as applied to claim 1.
While the working examples employ tetra(n-butyl)phosphonium tetraphenylborate as a curing catalyst/curing accelerator, Enomoto et al. explicitly teaches that the curing accelerators include imidazoles, tertiary amines, and the exemplified quaternary phosphonium compounds (paragraph 0043).  As such, one having ordinary skill in the art would have found it obvious to employ any one of the curing accelerators taught by Enomoto et al., including imidazole-based curing accelerators, thereby satisfying claim 8.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766